Citation Nr: 0913113	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-24 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to October 23, 
2007.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, from October 23, 2007.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, increased the 
Veteran's evaluation of PTSD to 50 percent disabling, 
effective July 27, 2004.  

In an October 2008 rating decision, the RO increased the 
Veteran's PTSD evaluation to 70 percent, effective October 
23, 2007.  Given the foregoing procedural development, the 
issue on appeal for this matter is as listed on the title 
page.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (extending this "staged" 
rating doctrine to cases also involving the more traditional 
claim for an increased rating where the Veteran is not 
appealing his initial evaluation but, instead, requesting a 
higher rating for an already established service-connected 
disability).  The Veteran was advised of the most recent 
grant of increased rating by a November 2008 letter.  
However, he did not withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the Veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  

In May 2007, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  During the hearing, the 
Veteran waived initial RO consideration of the new evidence 
submitted in conjunction with his claim.  38 C.F.R. § 
20.1304(c) (2008).

In August 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to October 23, 2007, the competent and probative 
medical evidence of record demonstrates that the Veteran's 
PTSD is characterized by sleep impairment, nightmares, 
depressed mood, flashbacks, anxiety, irritability, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  As of October 23, 2007, the Veteran's PTSD results in 
symptoms approximating total occupational impairment.  


CONCLUSIONS OF LAW

1.  Prior to October 23, 2007, the criteria for a rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2008).  

2.  As of October 23, 2007, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist   

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For the Veteran's increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22. Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

In this case, the RO sent letters to the Veteran in September 
2004 and August 2007 regarding the VCAA notice requirements 
for an increased rating claim.  In the letters, the Veteran 
was informed that the evidence necessary to substantiate the 
claim for an increased evaluation would be evidence showing 
that his disability is worse than the current evaluation 
contemplates.  The letters also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disability has become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
Finally, the letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  While the Board acknowledges the two letters, 
the VCAA duty to notify has not been satisfied because the 
letters did not specifically advise the Veteran of the 
criteria necessary to warrant a higher evaluation for his 
service-connected disability.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  
Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
Veteran had actual knowledge of what was necessary to 
substantiate his claim for an increased rating, which is 
shown by his statements contending that his disability has 
worsened in severity and affects his overall daily 
functioning.  The Board finds that by way of the Veteran's 
actual knowledge and the overall development of his claim 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the Veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  
Any error or deficiency in this regard is harmless, and not 
prejudicial.  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records dated July 
2004 to July 2008, and private medical records from November 
1998 to July 2004.  The Veteran was also provided VA 
examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The Veteran asserts that his PTSD is worse than the current 
evaluations contemplate and contends that a higher evaluation 
is warranted.  During the May 2007 hearing, the Veteran 
testified that because of his PTSD, he experiences 
nightmares, flashbacks, anxiety attacks, depression, lack of 
energy, sleep impairment, suicidal ideation, and social 
isolation.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of disability related to 
the Veteran's disability.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent rating is warranted where 
there is an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, circumstantial, circumlocutory, or stereo-
typed speech, panic attacks more than once a week, difficulty 
in understanding complex commands, impairment of short and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).

It is important to point out that the symptoms recited in the 
criteria in the rating schedule are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

PTSD Rating Prior to October 23, 2007

In November 2004, the Veteran was afforded a VA examination 
for his service-connected PTSD.  The Veteran asserted that 
since his in-service traumatic events, he experiences 
intrusive thoughts about Vietnam, nightmares, significant 
psychological and physiological reactivity, avoidance 
symptoms, a markedly diminished interest and participation in 
significant activities, sleep impairment, excessive and 
uncontrollable anger, exaggerated startle response to loud 
noise, hypervigilance, and difficulty concentrating.  

The Veteran informed the examiner that he lives alone, and 
his only contact with other people are his brother, who lives 
in Spain, and his girlfriend for the past five years.  He has 
five children and was previously married, but has little to 
no contact with them.  He also admitted to only seeing his 
girlfriend approximately three times a week because of his 
anger problems, especially involving the girlfriend's 
mentally challenged son.  After discharge from service, the 
Veteran worked with an airline company, but indicated that he 
quit his job two years ago due to an altercation with his 
supervisor.  Since that time, he has maintained a small 
business of his own, but because of his lowered frustration 
level and lack of motivation, the business has "fallen 
off," and he has no desire to interact with others in order 
to save his business.  Due to the altercation with his 
supervisor, the Veteran has received weekly psychiatric 
services as well as individual and group treatments at the 
local Vet Center.  The examiner noted that the Veteran has 
been prescribed Prozac for his depression, Sertraline for 
mood and PTSD, and Hydroxyzine for sleep disturbance.  

Following a mental status examination, the examiner noted 
that the Veteran was cooperative, alert, and oriented to 
time, place, person, and situation.  He was neatly groomed 
with adequate hygiene, but his affect cycled between crying 
and tense anxiety throughout the examination.  The Veteran's 
speech was normal with regard to production, volume, content 
and clarity.  He demonstrated no delusions or hallucinations, 
and denied any current suicidal or homicidal ideation.  The 
examiner stated that the Veteran displayed a restricted range 
of affect and endorsed a feeling of detachment from others 
including family members and children.  The Veteran was 
diagnosed with PTSD, major depressive disorder, and panic 
disorder without agoraphobia.  He was assigned a GAF score of 
42.  

VA outpatient treatment records and private medical records 
reflect treatment for PTSD.  Beginning in July 2004, VA 
outpatient treatment records reflect the Veteran receiving 
individual and group psychiatric counseling.  The treatment 
records note the Veteran's continuing complaints of sleep 
impairment, anger problems, anxiety, and intrusive memories 
of his war experiences.  In November 2004, the Veteran 
underwent a mental status examination.  The November 2004 VA 
outpatient treatment note reports the Veteran being casually 
dressed with good, calm, and cooperative rapport.  He was 
alert and oriented times three, and his memory was grossly 
intact.  The Veteran's speech was described as clear and of 
normal tone, and his judgment and insight were both good.  
While the Veteran's affect was deemed depressed, his thought 
process was logical and goal directed.  There were no ideas 
of reference, suicidal ideation, homicidal ideation, nor 
auditory visual (AV) hallucinations.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 60.  It was 
noted that he was to receive a PTSD consultation and was 
prescribed sertraline for his PTSD.  

In December 2004, the Veteran returned to his local VA 
outpatient treatment facility for the PTSD consultation.  The 
Veteran reported experiencing irritability, hypervigilent 
behavior, and sleep impairment.  He stated that he avoids 
Vietnamese people, large crowds, and finds it difficult to 
trust people.  Additionally, he has lost interest in riding 
his bike, fishing, and photography.  As noted in the mental 
status examination report, the Veteran was neatly groomed 
with adequate hygiene and demonstrated appropriate behavior.  
He had no memory loss or impairment, and his speech was 
normal with regard to production, volume, content, and 
clarity.  Although his affect was described as being flat, he 
did not demonstrate hallucinations or delusions.  He denied 
suicidal and homicidal ideation, and exhibited no impairment 
of thought process or communication.  The physician 
determined that the Veteran was able to maintain personal 
hygiene and activities of daily living.  The Veteran was 
diagnosed with PTSD, recurrent major depressive disorder, and 
admitted to the PTSD treatment program to begin medication 
management, group therapy, and individual counseling.  
Thereafter, from April 2005 to August 2005, the Veteran 
attended group therapy.  Treatment records specifically noted 
that the Veteran actively participated in group discussions.  

The Veteran returned to his local VA outpatient treatment 
facility in March 2006.  The VA mental health note indicates 
that the Veteran has been depressed since Hurricane Katrina.  
His mood was reported as being low, with some apathy.  He was 
alert, oriented, calm, present, organized, good insight, good 
judgment, and no homicidal or suicidal ideation.  The staff 
physician referred the Veteran back to the PTSD group.  The 
Veteran was placed in a PTSD group and received individual 
counseling.  Since being placed in individual and group 
therapy, Dr. M.H. states in an April 2006 VA medical 
statement that the Veteran continues to suffer from an array 
of PTSD symptoms including nightmares, flashbacks, intrusive 
thoughts, avoidance, irritability, anger, exaggerated startle 
response, hypervigilance, panic attacks, worrying, 
depression, and isolative behavior.  She stated that his PTSD 
and depressive symptoms have increased due to Hurricane 
Katrina, and his current GAF score is 45.  Similarly, H.C., 
M.D. stated in her April 2006 and May 2007 VA medical 
statements, that the Veteran's symptoms were exacerbated 
because of Hurricane Katrina and flooding.  She further added 
that while the Veteran is on several antidepressants and 
attends PTSD group sessions regularly, he continues to suffer 
from a full range of disabling PTSD and depressive symptoms.  
Dr. H.C. opined that the Veteran's symptoms have worsened 
over the past year and his PTSD symptoms are extremely 
unlikely to decrease significantly.  Finally, the Veteran's 
team leader from the local Vet Center stated in a May 2006 VA 
statement that the Veteran actively participates in both 
individual and group counseling for his PTSD since July 2004.  
He reiterated the Veteran's symptoms associated with his PTSD 
and reported that his symptoms have increased since the 
current war and Hurricane Katrina.  

The Veteran continued to receive individual and group 
counseling at his local VA outpatient treatment facility in 
2007.  In January 2007, a psychiatry note reports the Veteran 
being depressed and anxious because he has to attend his 
daughter's wedding and seeing his ex-wife will be difficult.  
The physician noted that the Veteran was alert, oriented, 
calm, pleasant, and had good range of affect.  He was 
considered organized, demonstrated good insight and judgment, 
and had no homicidal or suicidal ideation.  The Veteran was 
prescribed Xanax to help him with the wedding.  Thereafter, 
the Veteran returned to his local VA outpatient treatment 
facility for counseling and medication management from March 
2007 to September 2007.  Although his mood was often 
described as very depressed, he continued to be alert, 
oriented, calm, and pleasant.  Physicians also reported good 
insight and judgment and the absence of homicidal and 
suicidal ideation.  

In this case, the Veteran's PTSD does not more nearly 
approximate the criteria for a 70 percent rating prior to 
October 23, 2007.  The evidence of record describes a fairly 
consistent pattern of symptoms and manifestations of anxiety, 
sleeplessness, nightmares, intrusive thoughts, and 
depression.  Furthermore, the Veteran has the ability to 
establish and maintain effective relationships, both in the 
context of obtaining medical care and in maintaining social 
relationships, as is demonstrated by his relationship with 
his girlfriend and receiving individual and group counseling 
at the local VA facility.  The Veteran was also noted as 
being cooperative during the November 2004 VA examination, 
and VA outpatient treatment records overwhelmingly note that 
the Veteran is calm, alert, pleasant, and cooperative during 
his individual and group therapy sessions.  Thus, while the 
Veteran may have difficulty in establishing and maintaining 
social contacts, there is no evidence of any inability to do 
so, as described in the criteria for a 70 percent rating.  

Other symptoms required for the 70 percent evaluation, are 
neither complained of nor observed by medical health care 
providers.  Review of the record shows that the there is no 
evidence of suicidal or homicidal ideation or plans.  The 
Board notes that during the November 2004 VA examination, the 
Veteran denied any current suicidal or homicidal ideation, 
and the VA outpatient records reflect no findings of suicidal 
or homicidal ideation.  Furthermore, the evidence does not 
show that the Veteran has any obsessive or ritualistic 
behavior, or that his speech has been found to be illogical, 
obscure, or irrelevant.  In fact, the Veteran's speech has 
consistently been described as normal with regard to 
production, volume, content, and clarity, as noted in the 
November 2004 VA examination report and in VA outpatient 
treatment records.  Additionally, the Veteran's orientation 
has been intact, and he is generally described as having good 
grooming and hygiene.  

The Board notes that while the Veteran's mood has been 
described as depressed and low with apathy, there is no 
evidence that he has demonstrated near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively.  The November 2004 VA examiner 
opined that the Veteran was capable of managing his own 
affairs independently.  In addition, the Veteran reported 
during the November 2004 VA examination that he maintained a 
small business.  

The Board is also cognizant of the Veteran's assigned GAF 
scores of 42, 60, and 45.  See the November 2004 VA 
examination report, November 2004 VA outpatient treatment 
note, and the April 2006 VA medical statement by Dr. M.H.  
The two low GAF scores noted above do not serve as a basis 
for a higher initial evaluation here because they are not 
consistent with the evidence of record.  For example, neither 
the November 2004 VA examination report or pertinent VA 
outpatient treatment records contain any objective findings 
to show that the Veteran suffers from some impairment in 
communication or has major impairment in family relations, 
judgment, thinking or mood.  Moreover, no other evidence 
demonstrates such symptomatology.  Therefore, the two lower 
GAF scores of record are not to be found very probative.  In 
contrast, the GAF score of 60, assessed during a VA 
outpatient treatment visit is found to be more consistent 
with the demonstrated symptomatology of record.  Such GAF 
score is indicative of moderate symptoms, but when 
considering the evidence as a whole, does not justify 
assignment of the next-higher 70 percent rating.  An 
evaluation is based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular disability rating 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1).  The criterion for such an award is 
a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that, prior to October 
23, 2007, this case presents an exceptional or unusual 
disability picture such that the Veteran is unable to secure 
and follow substantially gainful employment due to service-
connected PTSD, or otherwise render a schedular rating 
impractical.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996). 

In summary, the Veteran is not entitled to an evaluation in 
excess of 50 percent, prior to October 23, 2007, for his 
service- connected PTSD, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

PTSD Rating As of October 23, 2007

In an October 2007 VA medical statement, Dr. H.C. notes that 
the Veteran has been under her care regularly for medication 
management.  She explained that he has significant depressive 
and PTSD symptoms including depressed mood, severe 
irritability, hopelessness, anhedonia, suicidal ideation, 
aggressive thoughts, intrusive thoughts, ruminations, 
insomnia, fatigue, flashbacks, anxiety, trouble with crowds, 
withdrawn, and trust problems.  Dr. H.C. stated that while 
his symptoms improve occasionally, he is most frequently 
symptomatic to the point that he cannot function adequately 
or appropriately in a workplace.  She opined that the Veteran 
is "permanently disabled by his PTSD and depression . . . . 
[and] his condition would deteriorate markedly [with] work 
stress."  

The Board notes that in a follow-up letter dated December 
2008, Dr. H.C. reiterated the Veteran's PTSD symptoms and 
also reported that his symptoms render him unemployable and 
cause marked difficulty in his relationships.  She noted that 
the Veteran was currently engaged and has very limited 
contact with family friends, but otherwise, has no meaningful 
or close relationships due to his PTSD symptoms.  

The Veteran was afforded a VA examination for his service-
connected PTSD in September 2008.  He informed the examiner 
that he continues to live alone and has limited contact with 
other people, including his children.  He stated that he 
still has a girlfriend, but problems have arisen since he 
cannot get along with her children.  The Veteran admitted 
that he feels better being alone and is easily irritated by 
others.  On a typical day, the Veteran informed the examiner 
that he spends time with his dog, watches television, and 
takes naps.  He often has plans for the day, but admits that 
he has low motivation.  The Veteran explained that he 
previously worked for an airline company for twenty-five 
years, and was almost fired on three occasions before he quit 
in 2000.  He admitted to not being employed because of a 
previous altercation on the job when he left his job to 
retrieve a gun and shoot his supervisor and coworkers.  The 
Veteran's PTSD symptoms include sleep impairment, 
irritability, outbursts of anger, hypervigilance, exaggerated 
startle response, isolation, diminished interest or 
participation in activities, feelings of detachment or 
estrangement from others, restricted range of affect, 
recurrent recollections, and intrusive thoughts.  

Physical examination of the Veteran revealed a clean, neatly 
groomed man with a cooperative attitude toward the VA 
examiner.  He demonstrated a constricted affect and a 
depressed mood, but otherwise his speech, psychomotor 
activity, thought process, and thought content were all 
unremarkable.  He was noted as having an average 
intelligence, good impulse control, understands that he has a 
problem, and knows the outcome of his behavior.  The examiner 
reported that the Veteran has sleep impairment but has no 
delusions, hallucinations, or the presence of homicidal 
thoughts.  However, he has thoughts of suicide approximately 
once every ten days with a plan and no intent.  The examiner 
determined that the Veteran has the ability to maintain 
minimum personal hygiene, demonstrates no problems with 
activities of daily living, and is capable of managing 
financial affairs.  The examiner diagnosed the Veteran with 
PTSD and recurrent, moderate major depressive disorder.  He 
was assigned a GAF score of 42.  The examiner agreed with Dr. 
H.C.'s opinion in her October 2007 statement, and concluded 
that the Veteran is permanently disabled by PTSD and is 
unable to work given his limited frustration to tolerance, 
sleep problems, and medications he must take to manage his 
symptoms.  

VA outpatient treatment records dated October 2007 to July 
2008, reflect continuing treatment for the Veteran's PTSD.  
Treatment notes indicate that the Veteran has continuing 
difficulties with sleep, flashbacks, anger, and anxiety.  

The Board recognizes that the Veteran's PTSD does not result 
in symptoms consistent with all the criteria for a disability 
rating of 100 percent as set forth in Diagnostic Code 9411.  
His disability, however, as described in the VA examination 
report and VA medical statements, more nearly approximates 
the symptoms contemplated by the 100 percent rating.  See 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 9411.  Specifically, 
the Veteran's PTSD is characterized by persistent symptoms 
that adversely affect his ability to function adequately or 
appropriately in a work environment.  He appears to be 
severely affected socially and occupationally by his PTSD, 
including having his symptoms adversely impact his 
relationships to the extent that he has had a failed 
marriage, minimum to no contact with his children, and 
difficulties with his girlfriend and her child.  His PTSD 
symptoms have included persistent sleep problems, nightmares, 
depression, anxiety, isolation, flashbacks, aggressive 
thoughts, hypervigilance, and intrusive thoughts.  
Significantly, he also has demonstrated symptoms of suicidal 
ideation.  He received a GAF score of 42 during his VA 
examination, which is indicative of major impairment to 
serious symptoms causing significant impairment and social 
and occupational functioning.  

More importantly, all of the recent medical opinions provided 
by mental health professionals have indicated that the 
Veteran would not be able to maintain gainful employment.  
Thus, although his PTSD may not be manifested by each of the 
symptoms recited in the criteria for a 100 percent rating 
under Diagnostic Code 9411, the Board finds that he more 
nearly approximates that criteria in that his PTSD has been 
shown to result in total occupational impairment.  See 38 
C.F.R. § 4.7; see also Mauerhan at 442.

In short, having resolved all doubt in favor of the Veteran, 
the Board finds that his PTSD results in symptoms that more 
closely approximate total occupational impairment, and an 
increased evaluation of 100 percent is granted, as of October 
23, 2007.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to October 23, 
2007, is denied.  

Effective October 23, 2007, an initial evaluation of 100 
percent for the post-traumatic stress disorder (PTSD) is 
granted, subject to the regulations applicable to the payment 
of monetary awards.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


